Citation Nr: 1544737	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-28 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2005.  In March 2012, the appellant appeared at a videoconference hearing held before the undersigned.  The issue of service connection for an acquired psychiatric disability was remanded to the agency of original jurisdiction (AOJ) in August 2012 for additional development, and has now been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding that the Veteran has a diagnosis of PTSD.  

2.  The Veteran does not have an acquired psychiatric disability, including depression, that had its onset in service or is otherwise shown to be etiologically related to his active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and depression, was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter dated in February 2005, prior to the adjudication of the claim, the RO notified the Veteran of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was also provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Subsequently, in August 2015, the Veteran was provided notice of the requirements for establishing service connection for PTSD based on personal assault.  The notice requirements have been met and neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

When conducting a hearing, a VLJ must (1) fully explain the issues and (2) the suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  Here, at the Veteran's Board hearing, the identified the issues on appeal were clearly identified, and the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder.  The issue on appeal was subsequently Remanded by the Board to obtain and develop such additional evidence.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  At the hearing, the Veteran's representative stated that he and the Veteran had looked through the Social Security Administration (SSA) records, and they were deemed irrelevant to the current claim.  Therefore, they have not been requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Veteran underwent VA examinations in June 2009 and May 2015.  The VA examinations obtained in this case are as they are predicated on a full understanding of the Veteran's medical history.  The examiners considered all of the pertinent evidence of record, provided thorough physical examinations, and provided a complete rationale for any conclusions rendered, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In general, Board remand instructions are neither optional nor discretionary, and compliance is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, an exception exists if an explanation is provided as to why the terms will not be fulfilled.  McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009).  The Board notes that the prior remand requested that the examination be conducted in accordance with Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV), but the examination in May 2015 referred to the DSM-5 criteria.  The DSM-IV was recently updated with a 5th Edition (DSM-5), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and are not meant to apply to appeals already certified to the Board or pending before the Board.  Id.  As case has been pending since 2005, and was previously before the Board in 2012, the DSM-IV criteria should be applied.  

However, the Board finds that the examination under DSM-5 was harmless error in this case.  First, there is already an examination of record, dated in June 2009, which was based on the DSM-IV criteria.  The examination in 2015 was primarily to include consideration of an additional claimed stressor of personal assault, in the form of robbery, and, although accepted as a stressor, the examiner still found that PTSD was not present.  

VA's adoption of the DSM-5 criteria was for the purpose of aligning VA regulations with the industry standard for psychiatric diagnosis and nomenclature.  Id.  According to commentary regarding the adoption of DSM-5, concern was expressed that the criteria regarding a stressor were more explicit under DSM-5, but here, both the robbery and the fire (the Veteran's claimed stressor) were already accepted as stressors by the 2015 examiner.  See 79 Fed. Reg. 45093, 45097.  The other concern expressed was that there were now 4 diagnostic clusters instead of the 3 under DSM-IV.  Id.  However, the Veteran was found not to meet any criteria for the diagnostic cluster of avoidance, a cluster present under DSM-IV and DSM-5.  The claimed robbery stressor, although accepted as a stressor, was likewise not found to support any of the other diagnostic criteria.  

In other words, none of the positive symptoms of PTSD found to be present were based on the robbery stressor.  The use of DSM-5 in this case was not prejudicial to the Veteran, as the putatively less advantageous criteria in DSM-5 did not affect the diagnosis.  The Board finds that to further delay adjudication of this claim so that the Veteran could be evaluated under a set of criteria now obsolete in the medical community, when the criteria dispositive under the facts of this case would not change the outcome, is not warranted.  Thus, there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service treatment records show that in November 1969 the Veteran was seen for complaints of a burn on the left arm.  He was observed to have a second degree burn with denuded skin, which was cleaned and dressed.  In May 1970, the Veteran was seen, reporting that he had been involved in a fight the previous night.  The August 1970 separation examination was normal, including psychiatric evaluation.  

Service personnel records show numerous non-judicial punishments (NJP) from September 1969 to July 1970, as well as a summary court-martial in June 1970, for offenses including brief periods of unauthorized absence and disobedience of a lawful order.  On April 14, 1970, he received NJP for wrongfully engaging in a fist fight in a passageway onboard the ship, and for assault by saying, in a threatening tone of voice, "I can get someone who can get you."  He was discharged under honorable conditions.

After service, on a VA examination in June 1991, the Veteran reported that he had been a boiler technician during service.  He stated that in 1970, he was struck by a large board during a physical altercation.  

VA outpatient treatment records dated from November 2001 to September 2002 show that the Veteran's primary psychiatric diagnoses during this period were alcohol abuse and cocaine abuse.  In February 2002, he was seen for PTSD screening, per his request.  He complained of insomnia, irritability, dreams about time in service, short attention span, not getting along well with others, and mildly depressed mood, as well as isolation and anhedonia.  He described a boiler fire that caused him second-degree burns on his left arm.  He endorsed dreaming about this event.  However, he was not found to have met the other criteria for PTSD.  
In March 2005, he underwent an outpatient substance abuse clinic diagnostic assessment.  He reported a boiler room explosion that resulted in a fire on a ship, where he suffered second degree burns and thought he would die; a friend of his was badly burned.  He reported increased nightmares of injury of people screaming during explosions, nightmares, apprehension with the smell of gasoline, avoidance of military movies and fire movies.  He also reported getting mugged in 2000 when he got hit in the head with a pistol and got cut on the leg.  He became more distrustful of people and vigilant of people getting physically close to him.  He was referred for further evaluation, and in April 2005, he reported flashbacks about this the boiler fire.  He felt depressed and helpless.  The diagnosis was PTSD and depression not otherwise specified (NOS).  

In July 2005, it was noted that there were different diagnostic impressions regarding the Veteran, which needed to be reviewed.  He reported a number of symptoms of PTSD and depression.  Although he reported experiencing significant distress when a boiler exploded, his symptoms appeared to be at a sub-threshold level and did not meet the criteria for PTSD.  

In August 2008, the Veteran was evaluated for entrance into a SATP.  He reported that he witnessed close friends burn to death and that he also suffered 2nd degree burns in a fire onboard ship.  Because of his incident, he suffered from PTSD.  However, the discharge summary for the outpatient program, in March 2009, noted a DSM IV diagnosis of cocaine, alcohol and cannabis abuse, in remission, and rule out PTSD on Axis I, as well as an Axis II diagnosis of personality disorder NOS.  A diagnosis of PTSD was not made.

In January 2009, the Veteran identified a second stressor incident involving personal robbery in May 1970, which led to injuries of his neck, hand, back and left wrist.  

In a statement dated in January 2009, B. Evans wrote that he served with the Veteran aboard the USS SEATTLE in 1969.  He remembered the boiler explosion and when the Veteran had second degree burns to the left arm.  

In April 2009, a psychiatric clinic follow-up note reported chronic PTSD and depression NOS.  

On a VA examination in June 2009, the Veteran described his in-service stressor as having occurred in the boiler room onboard ship, when a new sailor was being trained, and lit the boiler the wrong way, causing it to explode.  The others had to close the valve manually, which caused the Veteran's burn.  He reported difficulty sleeping and had nightmares about the boiler explosion 2-3 times a month.  After service, he reported a long history of drug abuse and multiple arrests.  The examiner noted that currently he was functioning well.  He was in a long term intimate relationship, and had some friends and leisure interests.  He was reportedly abstinent from marijuana and cocaine. The examiner noted that he had been awarded SSA disability due to disabilities including anxiety and depression.  His affect was appropriate and cheerful during the examination.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  He was functioning fairly well, and based on his report and presentation, he did not meet the diagnostic criteria for a psychiatric diagnosis other than substance abuse, which was in remission.  His impairments of concentration, attention, and memory were likely the result of a long history of sustained substance abuse.  

Subsequent VA outpatient treatment records show that in February 2010, a Mental Health group report noted that the Veteran continued to subscribe to health problems and symptoms of PTSD, such as depression, anger, occupational and relational difficulties.  Mood and affect were normal.  A psychiatry note in January 2012 regarding medication management noted that the Veteran was still having nightmares and flashbacks.  He denied being depressed.  He was still using cocaine occasionally.  Mental status examination was normal.  The diagnosis was PTSD, depression NOS, and cocaine abuse.

At his Board hearing in March 2012, the Veteran stated that he suffers from acquired psychiatric disorder, including PTSD, due to an incident on board a naval ship during active duty.  He testified that in September 1969, while working a boiler technician in the boiler room of the USS SEATTLE, there was a boiler explosion, involving a second degree burn to himself.  He said he witnessed other servicemen he knew injured and killed.  See Hearing Transcript (T.) at 4-5; see also January 2009 stressor statement.  He asserted a history of nightmares and other psychiatric problems since then.  Id.  He said that he had been taking medication for PTSD and going to PTSD groups for about 2 to 3 years.  He said he had been diagnosed with PTSD in 2005.  

VA outpatient treatment records dated January 2015 show that the Veteran denied being depressed.  On mental status examination, findings were normal.  In particular, his mood was euthymic, his affect was pleasant, and thought processes were organized and goal directed.  He continued to be prescribed medication for PTSD and depression.

In May 2015, a VA examination was provided.  Regarding his claimed stressors, he described the accident in service in September 1969 which involved a boiler explosion, causing the Veteran's 2nd degree burns.  He did not know what happened to the sailor who caused the accident.  After the accident, the Veteran said that he was told to go back down to the boiler room, but he refused and got an Article 15 for disobeying a direct order.  He did not demonstrate significant emotional distress in recounting the storying; in contrast, there were moments in which he chuckled during the description of events.  However, he reported being bothered by distressing nightmares of the event.  He said that they kept trying to get him to go back into the boiler room, but he refused, and so was transferred to the rigging decks.  He said that the "damage was done" and he started getting into fights.  The examiner found this stressor adequate to support a diagnosis of PTSD.  

His second reported stressor was that while on shore duty, "some guys" tried to rob him.  They tore his shirt, and one tried to hit him with a 2x4.  He said he went to sick call.  This stressor was also found to be adequate.  

The third reported stressor was after service, when someone tried to rob him when he was staying at a halfway house.  That time, the attackers hit him in the head with a pistol and slashed his leg with a knife.  

Although the examiner found the stressors adequate, after examination and file review, the examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  He reported some reexperiencing symptoms of the explosion that occurred while on board ship during active duty naval service.  However, he did not demonstrate emotional distress when describing the stressor (even chuckling at one point) and did not report significant avoidance behaviors.  Although he reported nightmares and thoughts about the boiler room, he denied avoidance behavior concerning fires.  He reported only minimal hyperarousal symptoms which were not specific to a diagnosis of PTSD.  Specifically, regarding the diagnostic clusters, he met the criteria for reexperiencing and arousal, but not for avoidance.  He did not meet sufficient criteria for alteration in cognition and mood.  In addition, the Veteran's stressor was not related to the Veteran's fear of hostile military or terrorist activity.

Regarding depression, the examiner stated that his "current depressive symptoms appear as least likely as not to have its clinical onset during the Veteran's active duty service nor is his current depression related to his period of service or any inservice stressor."  In a July 2015 addendum, the examiner clarified that "current depressive symptoms appear less likely as not to have their onset during the Veteran's active duty service.  Nor is his current depression related to his period of service or any inservice stressor."  

This is consistent with the rationale provided in May 2015, which was that there was no evidence of diagnosis or treatment of depression during military service, and the Veteran exhibited no distress in discussing stressors from military service.  He exhibited a euthymic mood, smiled readily and laughed some.  He only expressed frustration and negative mood changes were when discussing his multiple ongoing post-military stressors including relationship problems, living situation, financial problems, the VA service connection process, and a general perceived lack of help from others and belief that others were trying to hold him back.  

The examiner also commented that his lay statements were considered, but did not compensate for the lack of self-report and endorsement of symptoms necessary for a diagnosis of PTSD.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006). 

The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, unlike disabilities which may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  

The Board must also determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (In weighing the credibility, VA may consider inconsistent statements and internal inconsistencies.).  

For service connection for PTSD, there must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f).  

The question of whether a claimed stressor is sufficient to support a diagnosis of PTSD requires medical expertise.  However, the matter of whether a stressor actually occurred is a factual finding that, although it may established on the basis of medical evidence, is ultimately an adjudicatory finding.  See 38 C.F.R. § 3.304(f).  

The Veteran's account of the boiler room stressor involving have varied, with some accounts including the Veteran having witnessed one or more other sailors having been injured and/or killed in this incident.  The only corroborating evidence-the January 2009 lay statement-only recalled a boiler explosion and when the Veteran had second degree burns to the left arm.  However, the Veteran did not explicitly describe witnessing injury or death of others in his statement of the stressor as later described to the examiner in May 2015, and the stressor was found to be adequate to support a diagnosis of PTSD.  The Board finds that to the extent that a boiler room explosion occurred, resulting in a second degree burn to the Veteran's left arm, the stressor is conceded.  The other details related to this stressor such are suspect, to include the severity of the incident and its psychological affect it had upon him in service.

The Veteran acknowledges that he had numerous disciplinary actions against him in service, but attributes these to the boiler room fire, and what he believes to be inadequate medical treatment, and being ordered to return to the boiler room immediately after the fire.  Service personnel records show that the Veteran had numerous instances of non-judicial punishment (NJP), beginning in September 1969, and he states that the boiler fire occurred in September 1969.  However, service treatment records show that the burn on the left arm occurred in November 1969.  By that time, the Veteran had already received 3 non-judicial punishments.  There is also no evidence that the Veteran received NJP for failure to immediately return to the boiler room.  The closest instance was when the Veteran received NJP for "fail[ure] to go to appointed place of duty, the fireroom" in March 1970, several months after the boiler room fire.  

Concerning the claimed robbery, there is no corroboration that a robbery occurred, and there is no diagnosis of PTSD based on such an in-service event.  On April 14, 1970, he received NJP for wrongfully engaging in a fist fight in the passageway onboard ship, as well as assault by saying, in a threatening tone of voice, "I can get someone who can get you."  This is not consistent with his statement concerning the robbery, which reportedly took place off the ship.  Service treatment records show that in May 1970, the Veteran was seen, reporting that he had been involved in a fight the previous night.  Again, no mention of an attempted robbery was made.  Unlike situations such as a sexual assault, there would be no reason for the Veteran to have failed to have mentioned an attempted robbery instead of simply reporting a fight.  In this regard, defending himself in an attempted robbery would have provided justification for a fight.  In any event, there has not been any diagnosis of PTSD based on an in-service attempted robbery.

Thus, despite the Veteran's belief that he has PTSD due to in-service stressors, the Board finds that the weight of the evidence is against the claim.  The totality of the evidence does not support a PTSD diagnosis at any time during the appeal period.  The post-service records dated from 2005 to 2015 show that the Veteran has been diagnosed as having PTSD.  However, the Board is unable to locate any examination that is as comprehensive as the 2009 and 2015 VA examinations, which also were based on a more thorough and objective history, including, in addition to the Veteran's statements, a review of the claims file.  The treatment records also include doubt as to the correctness of a diagnosis of PTSD was expressed at times.  It should also be noted that all of the diagnoses of PTSD were given after the Veteran also incurred one or more post-service stressors.  

The Veteran points out that he has received diagnoses of PTSD during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  

It must be emphasized that the Board does not find that the Veteran had a diagnosis of PTSD, which subsequently resolved during the pendency of the appeal.  Rather, the totality of the evidence ultimately establishes that PTSD was not present during the appeal period, because the diagnoses of such were not supported by sufficient findings.  Instead, they were based primarily on the Veteran's self-report that he had PTSD due to an in-service boiler room fire, without an analysis of whether the criteria for PTSD were met.  Only the VA examinations had access to the claims file, which provides a more comprehensive, objective historical record, while still including the Veteran's own lay statements and testimony, as well as a witness statement.  For these reasons, the Board finds that the VA examinations in June 2009 and May 2015 are more probative.  Accordingly, the Board finds that PTSD due to an in-service stressor has not been shown.

Concerning depression, the examiner in May 2015 and July 2015 concluded that depression was present but unrelated to service.  The examiner explained that the Veteran exhibited a euthymic mood, smiled readily and laughed some, while talking about his in-service events, but only expressed frustration and negative mood changes were when discussing his multiple ongoing post-military problems.  In addition, depression was not shown in service, or for many years thereafter.  Finally, as to this diagnosis, there is no medical opinion connecting the disability to service, and the Veteran's testimony, alone, does not establish continuity of symptomatology as to this disorder.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	(ORDER ON NEXT PAGE)




ORDER

Service connection for an acquired psychiatric disability, including PTSD and depression, is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


